Citation Nr: 0323425	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  97-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.

By an August 1996 RO decision, the veteran's claim of service 
connection for a back disability was denied.  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In June 1998, the Board remanded the claim to the 
RO for further development.  In November 1999, the Board 
denied the veteran's claim.  Thereafter, the decision was 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2001, the Court vacated the Board's 
November 1999 decision and remanded the matter for 
readjudication.  In September 2001, the Board requested a 
medical opinion from the Veterans Health Administration (VHA) 
regarding the etiology of the veteran's back disability.  
This opinion was later received and considered by the Board 
in a May 2002 decision which again denied the veteran's claim 
of service connection.  The veteran again appealed to the 
Court.  In a November 2002 Order, the Court vacated the 
Board's May 2002 decision and again remanded the matter for 
readjudication.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim 
for service connection.  Given the aforementioned, it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92. 

In addition, per VCAA the Board finds that another VA 
examination is needed to reconcile the nature and etiology of 
any current back disability.

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claim for service connection for a back 
disability.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current back 
disability.  The claims folder should be 
forwarded to the examiner for review in 
conjunction with the examination.  The 
following question should be addressed:  
Is it at least as likely as not that the 
veteran's current low back disability is 
attributable to a disease or injury in 
service?  A yes or no answer should be 
provided if at all possible.  In 
addition, a detailed rationale should be 
provided for any opinion given.  Any 
conflicting opinions on file should be 
addressed.

3.  If upon completion of the above 
action the claim remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


